IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-56,841-04


EX PARTE DANIEL CLATE ACKER




ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. 00-16026 FROM THE

8TH DISTRICT COURT OF HOPKINS COUNTY



Per Curiam.

ORDER


	This is a subsequent application for writ of habeas corpus filed pursuant to Texas
Code of Criminal Procedure, Article 11.071, Section 5.
	Applicant was convicted of capital murder on March 30, 2001.  We affirmed the
conviction and sentence on direct appeal.  Acker v. State, No. AP-74,109 (Tex. Crim. App.
November 26, 2003).  On July 18, 2003, applicant filed his initial application for writ of
habeas corpus pursuant to Article 11.071.  When this Court received the record it included
pro se claims raised by applicant.  We denied relief on the initial application and determined
the pro se claims were untimely and did not meet the requirements for consideration of
subsequent claims under Article 11.071, Section 5, and dismissed them.  Ex parte Acker, No.
WR-56,841-01 and WR-56, 841-03 (Tex. Crim. App. November 15, 2006).  Applicant now
brings fifteen more claims.  We have reviewed these claims and find that they do not meet
the requirements of Article 11.071, Section 5 for consideration of subsequent claims.  This
application is dismissed as an abuse of the writ.
	IT IS SO ORDERED THIS THE 10TH DAY OF SEPTEMBER, 2008.
Do Not Publish